DEL SOLE, Judge,
dissenting:
While I agree with the majority that the questions of whether the defense evidence was credible and whether inferences of innocence were to be drawn therefrom, were issues of fact for the jury, I must nevertheless agree with the trial court that the Commonwealth failed to offer evidence from which the jury could conclude beyond a reasonable doubt that Appellee knowingly submitted fraudulent claims to the Department of Public Welfare (DPW), and therefore would affirm the trial court’s arrest of judgment.
A jury convicted Appellee of seven counts of violating the Welfare Fraud and Abuse Act, 62 Pa.C.S. § 1407(a)(7) which in pertinent part states:
(a) It shall be unlawful for any person to:
(7) Submit a claim which misrepresents the description of services, supplies or equipment dispensed or provided; the dates of services; the identity of the recipient; the identity of the attending, prescribing or referring practitioner; or the identity of the actual provider.
In discussing the mens rea of the offense of violating Subsection (a)(7) of § 1407, the Pennsylvania Supreme Court recently stated:
... Again, it is fundamental that to purposely misrepresent any of the information described in subsection (a)(7), is to knowingly present a false or fraudulent claim for *472payment. On the other hand, a claim which recklessly or negligently misrepresents any of the described information does not involve a knowing presentment of a fraudulent claim and is not accorded criminality.
Commonwealth v. Lurie, 524 Pa. 56, 569 A.2d 329, at 332 (1990). As the majority notes, it is eminently clear that criminal responsibility attaches only to the knowing or intentional submission of false claims and not to misinformation which is submitted negligently or without the knowledge or complicity of a person whose signature has been affixed by a stamp.
In light of the language of the statute, it is initially necessary to review the testimony and determine if the Commonwealth presented sufficient evidence to prove beyond a reasonable doubt that Appellee submitted any improper claims.
My review of the testimony convinces me that the evidence failed to establish Appellee personally prepared, signed and submitted the medical invoices in question. Testimony from seven DPW medical benefit recipients showed that Appellee was not the sole pharmacist dispensing medications from his pharmacy during the period in question. Two clerks, employed at the pharmacy stated they had filled out invoices which were submitted to the DPW and had either signed Appellee’s name or used a signature stamp embossed with Appellee’s signature, and had seen other pharmacists completing invoices and affixing the signature stamp. A Certified Public Accountant qualified as an expert, testified that the fourteen errors discovered out of fifteen thousand prescriptions reviewed, is an error rate of less than one-tenth of one percent. (N.T. at 320). Furthermore, a pharmacist called by the Commonwealth testified that the total dollar value difference between the brand medications and the generic drugs substituted was less than one hundred dollars. (N.T. at 210).
It is the burden of the Commonwealth to prove Appellee knowingly submitted fraudulent claims to the DPW. From my thorough review of the record I can discern no evidence *473that would establish Appellee submitted claims with the knowledge they contained erroneous information.
For the foregoing reasons, I would affirm the trial court.